The opinion of the court was delivered, February 19th 1872, by
Thompson, C. J.
The appeal in this case was mainly taken for the reason, that the learned judge held that the legacy given to the appellant by his grandfather’s will, did not bear interest after one year from the death of the latter. The will settles this. It. says: “ Fourthly, I give and bequeath to my son William in trust for my grandson Lewis Dewart, Jr., the sum of two thousand dollars, to be paid to him between the ages of twenty-one and twenty-five years, at the discretion of my son William, and I hereby charge my farms in Penn township, Union county, with the payment of the same. In case of the death of my grandson before the age of twenty-five, this legacy to lapse.”
This was a vested legacy, beyond doubt, but was not payable until between the ages of twenty-one and twenty-five to the legatee, at the discretion of his father, the trustee. It is apparent that in this case, time was annexed to the payment and not to the gift. This circumstance has no influence to prevent the vesting of the legacy. Time of payment is often postponed for considerations of benefit to the estate or the necessities of the legatee, although the legacy is vested notwithstanding. Many cases prove this, some of which are cited by the learned counsel of the appellees. Sometimes terms of postponement of payment are overborne by other considerations, as, for instance, where the testator, not being the parent of the legatee, assumes to he in loco parentis, and it is evident that his bounty was designed as an immediate benefit of the legatee. There the legacy may bear interest before payable. But that has no place in this case, for it is admitted that the grandfather did not stand in that position towards this legatee, having bequeathed a large estate to his father, with every reason to believe, that the legatee would he above want in his minority, as he was. We need not elaborate this case. It is settled by Leech’s Appeal, 8 Wright 140, Kerr v. Bosler, 12 P. F. Smith 183, and many other cases. No interest accrued in the case until after the arrival of age of the legatee, and the exercise of the discretion of the trustee that it should be paid at the arrival at twenty-one by the legatee. The learned judge below was entirely right in so holding. The arguments for the appellant, it must be acknowledged, have the merit of great ingenuity, but we think they are wanting in the important element of soundness.
Certainly the learned judge should have decreed a sale of the *405lands charged with this legacy; but we will not reverse for this, leaving the decree to be amended below, if necessary. Indeed, the appellants say they would not have come here if that had been the only error. I feel very sure they would not.
V» Let the decree of the court below be amended in this particular, if need be, and regarding this as done, the appeal is dismissed and decree affirmed, at the costs of the appellants.